FOR IMMEDIATE RELEASE Cinedigm Digital Cinema Corp. Announces Fiscal 2009 Third Quarter Results - Revenue Growth, Operating Income and Adjusted EBITDA Margin Improvements Continue, Driven by Virtual Print Fees and Growth in Content Delivery Business - MORRISTOWN, N.J. – February 5, 2009 – Access Integrated Technologies, now doing business as Cinedigm Digital Cinema Corp. (“Cinedigm” or the “Company”) (NASDAQ: CIDM), reported a 10% increase in year-to-date revenue to $65.1 million, and a 6% increase in revenues, to $22.7 million for the fiscal 2009 third quarter ended December 31, 2008, versus the year-ago periods.The Company posted an Adjusted EBITDA1 (defined below) of $11.0 million or $0.40 per share, an improvement from the fiscal 2008 third quarter of $8.4 million.The net loss for the fiscal 2009 third quarter of $17.4 million includes non-cash expenses for depreciation, amortization of intangible assets, non-cash interest, stock-based expenses, stock-based compensation, impairment of goodwill and change in the fair value of interest rate swap aggregating $22.3 million or $0.81 per share compared to $11.1 million or $0.43 per share in the fiscal 2008 third quarter. Third Quarter and Year-to-Date Highlights · Year-to-date revenues increased by 10% to $65 million compared to the prior year’s $59 million, and for the third quarter increased by 6%, to $22.7 million from $21.5 million in the comparable year-ago-period.The quarterly improvement from last year was driven largely by a 7% increase in the media services segment, including Virtual Print Fees (“VPFs”) and higher media delivery fees in our satellite unit, and a 4% increase in our content and entertainment segment.Quarter-over-quarter, revenues increased by 4%, from $21.8 million mainly due to increases in VPF, satellite delivery and content distribution revenue. · Loss From Operations for the fiscal 2009 third quarter increased to $5.0 million, from a loss of $1.0 million in the comparable year-ago-period, due to the non-recurring $6.5 million goodwill impairment charge, offset by increased revenues and reduced SG&A expenses.Year-to-date, loss from operations improved to $2.9 million from a loss of $3.5 million in the prior year, also due to increased revenues and reduced SG&A, but offset by the impairment charge and also by increased depreciation. · Gross Profit (revenue less direct operating expenses) Margin for the year to date was 70%, an increase from last year’s 66% for the same period, and for the third quarter was 69%, consistent with last year’s third quarter of 69%. 1Adjusted EBITDA is defined by the Company to be earnings before interest, taxes, depreciation and amortization, other income (expense), net, stock-based compensation and non-recurring items. Pursuant to the requirements of Regulation G, the Company has provided a reconciliation in the tables attached to this release of Adjusted EBITDA to U.S. GAAP net income (loss). The Company calculated and communicated Adjusted EBITDA in the tables because the Company's management believes it is of importance to investors and lenders by providing additional information with respect to the performance of its fundamental business activities. The Company's calculation of Adjusted EBITDA may or may not be consistent with the calculation of this measure by other companies in the same industry. Investors should not view Adjusted EBITDA as an alternative to the U.S. GAAP operating measure of net income (loss). In addition, Adjusted EBITDA does not take into account changes in certain assets and liabilities as well as interest and income taxes that can affect cash flows. Management does not intend the presentation of these non-GAAP measures to be considered in isolation or as a substitute for results prepared in accordance with U.S. GAAP.
